
	
		III
		112th CONGRESS
		1st Session
		S. RES. 307
		IN THE SENATE OF THE UNITED STATES
		
			October 21
			 (legislative day, October 20), 2011
			Mr. Wicker (for himself,
			 Mr. Cochran, Mr. Vitter, and Ms.
			 Landrieu) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Honoring the men and women of the John C.
		  Stennis Space Center on reaching the historic milestone of 50 years of rocket
		  engine testing.
	
	
		Whereas, 50 years ago this month, on October 25, 1961, the
			 National Aeronautics and Space Administration (referred to in this preamble as
			 NASA) publicly announced plans to establish a testing facility in
			 Hancock County, Mississippi, for the purpose of flight-certifying all first and
			 second stages of the Saturn V rocket for the Apollo lunar landing program that
			 would take humans to the Moon;
		Whereas the testing facility was renamed the John C.
			 Stennis Space Center (referred to in this preamble as the Stennis Space
			 Center) in 1988 in honor of United States Senator John C. Stennis of
			 Mississippi;
		Whereas the Stennis Space Center conducted 45 engine tests
			 for the Apollo program;
		Whereas the Stennis Space Center is now home to the
			 largest rocket engine test complex in the United States and serves as the
			 premier rocket-propulsion testing facility in the United States, providing
			 propulsion test services for NASA, the Department of Defense, and commercial
			 providers;
		Whereas NASA has celebrated the end of a successful Space
			 Shuttle program, having conducted more than 2,000 total space shuttle main
			 engine tests and certified 54 flight engines at the Stennis Space
			 Center;
		Whereas, as NASA enters a new era in space exploration,
			 the Stennis Space Center will continue to play a vital role in the United
			 States space program and commercial space efforts;
		Whereas the Stennis Space Center has grown into a unique
			 Federal city that includes more than 30 Federal, State, academic, and private
			 organizations, and numerous technology-based companies;
		Whereas the companies and agencies at the Stennis Space
			 Center share the cost of operating and maintaining the facility, making the
			 accomplishment of missions by each entity more cost-effective;
		Whereas the Stennis Space Center is home to—
			(1)the United States
			 Naval Meteorology and Oceanography Command, which includes the largest
			 concentration of oceanographers in the world;
			(2)the most powerful
			 supercomputer of the United States Navy; and
			(3)the National
			 Center for Critical Information Processing and Storage, which is facilitating
			 the data center consolidation efforts by the Department of Homeland
			 Security;
			Whereas the Stennis Space Center played a critical role
			 during the Deepwater Horizon oil spill by providing unique resources and
			 expertise on the Gulf of Mexico ecosystem to predict the spread and impact of
			 the spill;
		Whereas the Stennis Space Center is an economic engine for
			 Mississippi and Louisiana, generating—
			(1)approximately
			 5,400 jobs;
			(2)a direct global
			 economic impact of $875,000,000; and
			(3)a direct economic
			 impact of $616,000,000 within a 50-mile radius; and
			Whereas the Stennis Space Center is committed to
			 continuing in the role of inspiring the next generation of United States
			 scientists, engineers, and professionals: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 National Aeronautics and Space Administration on reaching the historic
			 milestone of the 50th anniversary of the John C. Stennis Space Center;
			 and
			(2)honors the men
			 and women who worked tirelessly to design, build, and test the rocket engines
			 used in the Apollo and Space Shuttle programs in order to promote science,
			 engineering, innovation, and exploration to the benefit of the United States
			 and all humankind.
			
